Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Receipt of remarks and amendments filed on July 9, 2021 is acknowledged. Claims 10-13, 15-18 and 20-40 are currently pending and are the subject of this Office Action. Rejections and objections not reiterated herein have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 fails to include all the limitations of claim 31 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13, 15-18 and 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over P.A.B. Montovani et al. (Brazilian Journal of Pharmaceutical Sciences 2009, vol. 45 (4), p. 687-692) or Marcilio et al. (Biosci. J., Uberlandia, v. 33, n. et al. (Drugs, Vol. 51 (4):621-638 (1996)- provided by Applicants in the IDS of 09/25/2019) and FDA Solosec (secnidazole) Oral Granules Approval (available online since 09/15/2017 at https://www.accessdata.fda.gov), in view of Kushner et al. (Canadian Journal of Physiology and Pharmacology, 77(2), 79-88, 1999) or Foster et al. (WO 95/26325) or Foster (TIPS) (Trends in Pharmacological Sciences, 5(12), 524-527, 1984) or Jeffery et al. (Clinical Biochemistry 50 (2017) 323-330) or Miyano (J. Heterocycl. Chem. 1982, Vol. 19 (3); 659-661) or Adepu et al. (European Journal of Biomedical and Pharmaceutical Sciences Vol. 4 (11), p. 587-592 (2017)-provided by Applicants in the IDS of 09/25/2019) and Kristen C. Buteau (Deuterated Drugs: Unexpectedly Nonobvious? 10 J. High Tech. L. 22 (2009) and Howland (J. Psychosocial Nursing and Mental Health Services, 53(9), 13-16 (2015)).
The instant application is drawn to various deuterium-enriched analogs of the known drug secnidazole or a pharmaceutically acceptable salt, compositions and methods of use.
Determination of the scope and content of the prior art (MPEP §2141.01)
The primary references P.A.B. Montovani et al., Marcilio et al., Gillis et al. and FDA reference disclose the undeuterated form of secnidazole 
    PNG
    media_image1.png
    145
    161
    media_image1.png
    Greyscale
 , pharmaceutical compositions and its use as antibacterial, antiparasite and anti-protozoal agent effective against pathogens including trichomonas vaginalis and Clostridium difficile. Pharmaceutical compositions with excipients and carriers, in different forms and dosages, are taught in these prior art. Particularly, see secnidazole et al. (citing Frydman et al. (The 16th International congress of Chemotherapy, Vol. 2:445.1-445.3 (1989))- provided by Applicants in the IDS of 09/25/2019) teaches the relevant metabolic pathway of secnidazole.
The secondary references show that the level of skill in the chemical art in regards to deuteration of compounds is high, that deuterated compounds have a long history of use in humans, and that the ordinary skilled artisan would have reasonably expected deuterium isotope effects (DIE) for secnidazole. 
2
    PNG
    media_image2.png
    150
    137
    media_image2.png
    Greyscale
 and how to make it. Metronidazole (the parent compound of secnidazole) has broad antiprotozoal activity and is used in treating trichomonas. Miyano states that “It is an interesting question whether or not the regiospecifically deuterated metronidazole of formula 2 has an extended biological half-life due to the primary isotope effect” (first paragraph).
Jeffery et al. also disclosed a deuterated metronidazole (d4) of formula 
    PNG
    media_image3.png
    111
    171
    media_image3.png
    Greyscale
 . Per Jeffery, metronidazole (MTZ) is a nitroimidazole antibiotic originally used to treat trichomonas vaginalis infections but currently widely used for treatment of anaerobic bacterial infections such as those due to Clostridium difficile. Metronidazole-d4 was prepared for determining metronidazole concentrations in feces. 
Adepu et al. taught secnidazole-d6 
    PNG
    media_image4.png
    108
    226
    media_image4.png
    Greyscale
as internal standard for the determination of secnidazole in human plasma.
Particularly, the Buteau reference (citing CoNCERT Pharmaceuticals, Inc., Precision Deuterium Chemistry 
Particularly, the Howland (2015) abstract states that “deuteration of a drug is most likely to affect pharmacokinetic properties, such as metabolism, rather than its pharmacodynamic effects. For this reason, the metabolism of certain drugs may be favorably influenced when deuterium is substituted for protium, resulting in improved safety, tolerability, or efficacy.”
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The rejected claims differ from the primary references in that the claimed compound is deuterated above the normal levels of deuterium abundance. The secondary references teach that such a modification is obvious, for two separate reasons.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
First, since deuterium (a safe non-radioactive relative of hydrogen) resembles hydrogen, deuterium containing compounds are expected to preserve the pharmacological activity of their hydrogen analogs. Thus, one having ordinary skill in the 
Kushner et al. discuss pharmacological uses of deuterated compounds and state "deuteration may also change the pathway of drug metabolism (metabolic switching).  Changed metabolism may lead to increased duration of action and lower toxicity" (abstract). Note in Kushner et al., page 83, is stated that deuterated organic compounds are more stable than the undeuterated ones and the very low toxicity of deuterated compounds make these very widely used in studies of metabolism and movement of drugs and toxic substances in humans and other animals. Kushner et al. provide many examples where deuteration of drugs improved pharmaceutical properties and where a deuterated drug which provided a toxic metabolite was prepared to study the metabolic pathway. The Kushner reference shows how common deuteration of drugs and active organic compounds is at the time of the filing the claimed invention (p.83): 
    PNG
    media_image5.png
    219
    557
    media_image5.png
    Greyscale

          
          Foster (TIPS) discloses that “a specific biological action of a drug may be enhanced, reduced or prolonged; its metabolism may be diverted along a pathway which promotes formation of highly active metabolites, or avoids the formation to toxic 
	Further, note the teachings of the Bueau and Howard references above.
Since the use of the non-deuterated secnidazole was known, deuterated secnidazole was also known (in Adepu), and deuterated metronidazole was known (at least Miyano), the ordinary skilled artisan would have been motivated to make the claimed deuterated secnidazole pharmaceutical compositions, with the expectation that they would also be useful for treating trichomonas vaginalis and the other parasitic infections with enhanced pharmaceutical effects, such as longer duration of action and reduced toxicity as compared to the undeuterated compound (per the secondary references). Moreover, note that Miyano supports the expectation of a longer half-life of the deuterated compound due to the DIE. In view of all of the above, a longer half-life for deuterated secnidazole as claimed in claims 16-17 and 39-40 was reasonably expected at the time of filing the claimed invention. 
Second, “the quest for drugs with longer duration of action arises for several reasons including, for example:  prolongation of the beneficial therapeutic effect; protection of the drug’s market–share by new patents issued for the new drug dosage formulation; and increasing patient compliance” (making it easier to take a once-a-day formulation instead of three- or four-times-a-day formulation) (page 18, lines 13 to 19 of Foster et al. ‘325).
In addition, deuterium-labeled drugs are not only useful if they show improved pharmacological properties over the undeuterated drug. The stable isotope-labeled drug is also used as a common reference (pharmacokinetic internal standard) in comparative 
Thus it would have been obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary references to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.
The Declaration filed on 07/09/2021 under 1.132 of Dr. Richard J. Holl has been considered. Applicant’s arguments have been carefully considered but were found unpersuasive.
Applicant argues that none of the cited references provide a suggestion to modify undeuterated secnidazole to arrive at a deuterated form of secnidazole to include in pharmaceutical compositions or for treating as claimed with a reasonable expectation of success. In response, the secondary references show an expected beneficial result of pharmaceutical composition of deuterated known active compounds. These are at least enhanced pharmaceutical effects, such as longer duration of action and reduced toxicity as compared to the undeuterated compound.  Moreover, the chemically similar parent of secnidazole, metronidazole, was particularly deuterated in Miyano, who raised the question whether or not the regiospecifically deuterated metronidazole has an extended biological half-life due to the primary isotope effect (first paragraph). Thus, it is the examiner’s opinion that at least the teachings of the secondary references provide suggestion to modify the well-known undeuterated secnidazole of pharmaceutical compositions with an expectation of the beneficial results discussed in said references. 

Applicant argues that Montovani et al., Marcilio et al., Gillis et al. and FDA only refer to undeuterated secnidazole. That is correct, however, this rejection is a combination of references, including references that evidence the knowledge and skill in the chemical art in regards to deuteration of compounds, deuterated metronidazole and deuterated secnidazole. Next, Applicant argued about secondary references individually. In regards to Miyano, Applicant appears to be arguing that Miyano did not prepare the deuterated compound of formula 2. The examiner disagrees. 
    PNG
    media_image6.png
    280
    513
    media_image6.png
    Greyscale
. Miyano provided a route for synthesizing compound 2 where deuteration is performed before the alcohol is introduced (see Scheme I). The route of Scheme I of Miyano provides the deuterated 2 without deuteration on the alcohol. In regards to Jeffery, Applicants argue that the reference lacks any sp3 C-D methyl groups corresponding to where X1 to X6 of formula (I) is deuterium and that there’s no form of metronidazole remotely similar to that of the deuterated secnidazole in it. The examiner agrees in that Jeffery’s metronidazole-d4 
    PNG
    media_image3.png
    111
    171
    media_image3.png
    Greyscale
does not have deuterium corresponding to positions X1 to X6 of formula (I) claimed. Nevertheless, Jeffery demonstrates that secnidazole could be deuterated at various specific positions (corresponding to X7, X8, X9) without deuteration on the alcohol.  Even thou Jeffery disclosed that metronidazole-d4 was obtained from Sigma-Aldrich, Jeffery supports that deuterated metronidazole and structural analogues, such as secnidazole, can be made. In regards to Adepu, Applicant argues that it describes only purchased secnidazole-d6 without a chemical synthesis or therapeutic use. In response, Adepu purchased secnidazole-d6 and used it as an internal standard in their analytical method. Thus, secnidazole-d6 
    PNG
    media_image4.png
    108
    226
    media_image4.png
    Greyscale
, which is the same compound of formula I wherein X4 to X9 are deuterium of the instant claims, was made and used. The combinations of Miyano, Jeffery and Adepu supports that secnidazole can be deuterated at various specific positions, such as at the 2-methyl group (as in Miyano) and at the alcohol chain without deuteration of the OH (as in Jeffery and Adepu).
Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007) (“[C]ase law is clear that obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success….[T]he expectation of success need only by reasonable, not absolute.” (citations omitted)).
Citing Dr. Holl’s opinion in the Declaration, Applicant further argues that Foster I does not provide motivation to deuterate secnidazole because Foster I stated that “none of the in vivo effects reported in the literature to date can be regarded as truly dramatic” 
The Declaration under 1.132 states that there is a significantly improved and unexpected potency of representative deuterated secnidazole compounds of the claimed invention, which are secnidazole-d3 and secnidazole-d6. Experimental results can be found at pages 8 and 9 of the Declaration, with the largest metabolic change of 79% vs. 100% for non-deuterated secnidazole vs. secnidazole-d6. As the Federal Circuit as explained, “[u]nexpected results that are probative of nonobviousness are those that are ‘different in kind and not merely in degree from the results of the prior Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir. 2013) (quoting Iron Grip Barbell Col. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004)). Here, the evidence of unexpected results appears to demonstrate results that differ in degree over the results observed with the closest prior art, rather than in kind. In the Declaration at bullet 26, page 9, Dr. Holl states that “an increased potency for the deuterated secnidazole compounds would be expected over that of non-deuterated secnidazole because it is well known in the art that higher potency can result when an active ingredient is present in the body for a longer period of time”. The increase in potency was an expected result. Per MPEP 716.02(c), "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The results shown in the Declaration demonstrate an expected increase in the same clinical activity observed with non-deutereated secnidazole, and therefore represent merely a difference in degree and not in kind. See Galderma Labs., L.P., 737 F.3d at 739 (citing “In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (finding increased efficacy, measured by percentages, to be a difference of degree and not of kind)”). The examiner acknowledges that Dr. Holl states in his Declaration that the results shown are surprising. However, these statements are conclusory, and Dr. Holl does not provide any reasoning to support his conclusion besides “the general unpredictability in the art”. There is no comparative data to ascertain if the data is indeed unexpected or not. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (holding that “evidence [of unexpected results] must fail because the record is devoid of any evidence of what the skilled artisan would have expected).
or on the i-propyl group (X4 to X6). Applicant’s examples, secnidazole-d6 and secnidazole-d3, don’t correlate to the scope where only one of X1 to X6 is deuterium as claimed. Additionally, if the effect of deuteration is so unpredictable according to the Declaration, it’s unclear how the data from the two compounds above can be extrapolated to the full scope instantly claimed.
The evidence of unexpected results is not sufficient to rebut the evidence of obviousness.
Conclusion
Claims 10-13, 15-18 and 20-40 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626